Citation Nr: 1316123	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims file.  In June 2010, the Board remanded this matter for additional development.

In addition to the paper claims files, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims file.

The May 2007 private audiology report, February 2008 VA examination report, March 2010 hearing testimony, and August 2010 VA examination report all raised the issue of whether the Veteran is entitled to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 


REMAND

The Board, in June 2010, remanded the Veteran's claim in order to afford him a current VA examination to assess the severity of his bilateral hearing loss.  The reasons for this included the Veteran's March 2010 hearing testimony during which he asserted that his hearing had become significantly worse since the February 2008 examination.  Moreover, the Board noted that the February 2008 VA examiner did not assess the "functional effects caused by a hearing disability" as is required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In August 2010, the Veteran underwent a VA audiology examination.  According to the examiner's report, "pure tone thresholds, speech recognition thresholds and word recognition could not be reliably assessed and testing was abandoned."  The examiner went on to indicate that, "the current evaluation is NOT sufficient for rating purposes, due to inconsistent responses from the [V]eteran.  Re-evaluation with full cooperation from the [V]eteran will be necessary in order to determine his true current hearing loss and word recognition abilities."  There is no evidence, however, that any such re-evaluation was conducted.  As to functional limitations, the examiner simply reported that the Veteran has difficulty understanding conversational speech without visual cues.

Following this examination, in March 2011, the Veteran submitted a statement that directly challenged the VA examiner's description of him as uncooperative.  In particular, the Veteran asserted that he, "did in-fact fully cooperate with the examiner," and that he, "followed the examiner's instructions to the letter," and was not rude, impolite or uncooperative.

What exactly transpired at the time of the August 2010 VA examination is unclear.  It is clear, however, that a new examination is necessary.  In addition to current audiological testing, the Board requires a complete analysis of functional impairment caused by the Veteran's hearing loss based upon a complete review of the record, to include his hearing testimony and the January 2008 statement provided by his wife, which discusses the impact of the Veteran's hearing loss on his daily life.  These were not mentioned by the August 2010 VA examiner.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a new VA audiological evaluation by an examiner, other than the examiner that attempted the August 2010 examination, with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability. 

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner. 

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  In discussing these aspects of the Veteran's hearing loss, the examiner should review the entire claims file, to include lay statements made related to the impact of the Veteran's hearing loss on his daily life, such as the January 2008 lay statement from the Veteran's wife, as well as his and her March 2010 hearing testimony.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

